Citation Nr: 0607285	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  02-16 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the post-surgical 
residuals of bilateral mastectomy.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to the residuals of bilateral 
mastectomy.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a visual 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1962 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
which denied service connection for residuals of bilateral 
mastectomy, a low back disability, a visual disability, 
hearing loss, and tinnitus.  The veteran submitted a notice 
of disagreement with respect to all five issues.  However, in 
his September 2002 substantive appeal, he specifically 
indicated that he was appealing only the issues of service 
connection for residuals of bilateral mastectomy, a low back 
disability, and a visual disability.

The veteran testified before a decision review officer at the 
RO in July 2003.  A transcript of his hearing has been 
associated with the record.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran has disfiguring post-surgical residuals of 
bilateral mastectomy performed in service.

2.  Low back disability was not manifest in service and 
arthritis was not diagnosed within one year thereafter; low 
back disability is unrelated to the veteran's service.

3.  Visual disability is was not manifest in service and is 
unrelated to the veteran's service.


CONCLUSIONS OF LAW

1.  Post-surgical residuals of bilateral mastectomy were 
incurred in wartime service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  A low back disability was not incurred in or aggravated 
by active military service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

3.  A visual disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
August 2001, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of his claim, the veteran was notified of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in July 2002, provided notice to the veteran of 
the evidence necessary to support his claim.  Supplemental 
statements of the case dated in October 2001, April 2004, and 
December 2004 also provided notice to the veteran of the 
evidence of record regarding his claim and why this evidence 
was insufficient to award the benefits sought.  

Moreover, a letter dated in October 2001 also instructed 
veteran regarding the evidence necessary to substantiate his 
claim and requested that he identify evidence in support of 
it.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified VA and private treatment records have 
been obtained and associated with the record.  Appropriate VA 
examinations have been conducted.  The veteran testified 
before a decision review officer in July 2003.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection for arthritis may be granted if manifest 
within one year of a period of 90 days of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

	Service Connection for Residuals of Bilateral Mastectomy

The veteran's service medical records indicate that he 
requested removal of his large, fatty breasts in August 1964.  
The veteran reported that he had been on a weight reducing 
diet and exercise regimen, but that he had been unable to 
reduce the size of his breasts.  In September 1964 the 
veteran underwent simple mastectomy with dissection of the 
greater portion of the fatty breast tissue from the pectoral 
muscles.  The surgical report discloses that the wounds 
healed without complication and the veteran was returned to 
duty.  The report of a September 1964 annual physical 
examination indicates that the veteran had healing scars of 
recent bilateral simple mastectomy.  The operative scars were 
also noted on discharge physical examination in August 1965.  

VA treatment records reflect the veteran's displeasure in the 
appearance of his chest.  

A December 2002 letter from a private physician notes large 
abnormal scars with large defects or depressions in the chest 
area.  

A January 2003 letter from a private physician states that 
the veteran's surgery resulted in deformity of both anterior 
chest walls.  He recommended correctional surgery.

At the July 2003 hearing, the veteran testified that his 
surgery was not properly performed and that he had excessive 
scar tissue as a result.  He stated that he had tried to 
build his muscles back up but that he had been unable to do 
so.  He indicated that he had no functional limitation as a 
result of the surgery.  

A VA examination was carried out in August 2003.  The 
examiner noted that the veteran underwent surgery for 
enlarged breasts in September 1964.  He stated that there was 
no indication that pectoral muscle had been removed.  
Physical examination revealed a four inch scar on each side 
of the chest, below the nipples.  The nipples were preserved.  
There were large masses of fat tissue which hung in folds 
when the veteran held his arms at the sides, and the 
pectoralis major muscles appeared to be intact.  Photographs 
taken during the examination show the scarring and folds 
described by the examiner.  The diagnoses were status post 
bilateral simple mastectomy and large collection of fatty 
tissue above the mastectomy scars.  

Having reviewed the evidence pertaining to this claim, the 
Board concludes that service connection for the post-surgical 
residuals of bilateral mastectomy is warranted.  In reaching 
this conclusion, the Board has considered 38 C.F.R. § 
3.306(b), which provides that the usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  However, the Board has considered the 
evidence of record, to include photographs of the veteran's 
chest, and concludes that the surgery resulted in 
disfigurement which was not a usual effect of the surgical 
procedure.  Although the regulation contemplates a scar after 
surgery, this type of disfiguring scar is not within the 
meaning of section 3.306.  As such, service connection is 
granted for post-surgical residuals of bilateral mastectomy.  

	Service Connection for Low Back Disability

The veteran maintains that he fell on a ladder during his 
active service in 1963, and that he visited the Yokosuka Navy 
Base Hospital two times for complaints about his back.  He 
has stated that he has suffered from back problems since that 
time.

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
spine.  Reports of medical examinations conducted during the 
course of the veteran's military service reflect that the 
veteran's spine was normal.  

A July 1972 consultation report from Baylor University 
Medical Center reflects the veteran's report of back pain for 
the previous year.  He stated that he was very active in 
athletics.  A discharge summary states that the veteran 
underwent lumbar exploration, and that a large extruded disc 
was removed at L5-S1 on the right.  A soft midline disc was 
removed at L4-5.  The veteran's postoperative convalescence 
was uncomplicated.  

A February 1994 letter from The University of Texas 
Southwestern Medical Center Pain Management Center reviews 
the veteran's history.  The author indicates that the veteran 
underwent laminectomy in 1972 and developed arachnoiditis 
after the second procedure.  He underwent a third procedure 
in 1973.  The veteran spontaneously recovered in 1976 and 
returned to his preoperative level of mobility.  He did well 
until he underwent transurethral resection of the prostate in 
1994 under spinal anesthesia.  The veteran developed pain in 
his back following the procedure.  

An April 1994 treatment note from The University of Texas 
reflects the veteran's reported history of arachnoiditis 
since 1972, a complication of pantopaque myelography obtained 
for lumbar disc disease.  The veteran indicated that he 
experienced pain and numbness for a number of years, but had 
been pain free for nearly 18 years until December 1993 when 
his back pain returned after an attempt at epidural 
anesthesia.  

In a February 2002 statement submitted with his notice of 
disagreement, the veteran related that he had first 
experienced severe low back pain after he fell down a ladder 
on his ship.  He stated that he was treated at the Yokosuka 
hospital infirmary.  He indicated that his back condition 
worsened until he had back surgery in 1972, and that he 
developed a spinal disease called arachnoiditis.  

A May 2003 letter from the veteran's ex-wife discloses her 
recollection that the veteran was injured aboard ship when he 
fell down some stairs.  She stated that he had a hard time 
walking and that he visited the infirmary at least two times, 
but that he continued to work while taking pain medication.  

At his July 2003 hearing, the veteran testified that he had 
fallen down a ladder on his ship and that he visited the 
hospital infirmary twice afterwards.  He stated that he could 
not recall whether he was placed on profile as a result of 
the injury.  He noted that he had undergone surgery in the 
1970s and that he had developed arachnoiditis which totally 
disabled him from 1972 to 1976.  He indicated that he had 
undergone three surgeries on his low back.  

An August 2003 statement from W.A.B., M.D. indicates that the 
veteran was seen and evaluated in his office for lumbar spine 
problems.  He noted the veteran's report that he was first 
injured while on active duty in the Navy and that he fell 
down a ladder.  He subsequently had back problems from that 
time.  Dr. B. noted that the veteran was currently troubled 
by multilevel spondylosis, moderate central canal stenosis 
and lumbar spine arachnoiditis.  

In a November 2003 letter, the veteran's brother indicated 
that he had received a letter from the veteran in 1963 that 
related a fall down a ladder and injury to his back.  He 
noted that the veteran's back was still bothering him when he 
left active duty in 1965.

In a December 2003 statement, the veteran indicated that he 
had reported his back injury on discharge physical 
examination.  He pointed to the statements from his ex-wife 
and brother. 

In an April 2005 statement, a service colleague of the 
veteran related that his ship was tied up next to the 
veteran's ship and that he remembered the veteran falling and 
hurting his back.  He noted that he knew that the veteran's 
back had continued to bother him over the years, and that 
during visits in the late 1960s and early 1970s the veteran 
told him of his back problems.  

The Board has reviewed the voluminous evidence of record, to 
include medical evidence showing a current low back 
disability.  However, the Board has concluded that service 
connection for a low back disability is not warranted.  In 
this regard the Board notes that the veteran's service 
medical records are silent regarding any diagnosis, complaint 
or abnormal finding pertaining to his back.  Physical 
examinations conducted over the period of the veteran's 
service indicate that his spine and musculoskeletal system 
were normal.  The first indication of a chronic low back 
disability dates to 1972, when the veteran underwent surgery 
in July and October of that year.  At the time of the July 
1972 treatment, the veteran reported pain for the previous 
year, which places the date of onset more than five years 
after the veteran's discharge from service.  The veteran did 
not report any precipitating trauma.  The veteran has 
reported that his back pain spontaneously abated in 1976, and 
did not reoccur until he underwent a procedure under spinal 
anesthesia in December 1993.  While the record clearly 
establishes that the veteran has a current back disability, 
there is a remarkable absence of evidence providing any link 
between the veteran's service and this disability.  There is 
no reliable indication that such disability is related to any 
incident of the veteran's military service.

The Board has considered the veteran's statements that his 
low back disability is the result of an injury incurred in 
service.  However, as a layperson, he is not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The most probative evidence, consisting of the 
veteran's statements for treatment purposes establishes post-
service onset in 1972, rather than an in-service onset.   

In regard to an assertion of continuity of back pain since 
the in-service incident, the Board finds that the assertion 
(and the lay informants) is unsupported and not reliable or 
credible.  The Court has noted that in a merits context the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488 (1997).  In August 1965, the clinical evaluation 
disclosed that the spine was normal.  In June 1966, he 
certified that there had been no change since August 1965.  
In August 1966, the spine was normal and he specifically 
denied a history of arthritis, rheumatism, bone, joint or 
other deformity, swollen or painful joints in a sworn 
statement.  The Board finds that the repeatedly normal 
findings and the veteran's sworn denial of pertinent 
pathology is far more probative than remote statements 
advanced in support of monetary benefits.  Furthermore, when 
the veteran was initially seen in 1972, he reported for 
treatment purposes that there had been a post service onset, 
rather than an inservice onset.  The Board concludes that 
initial statements for treatment purposes are probative as to 
onset as it is expected that a patient would want appropriate 
care.  In essence, the assertion of continuity is not 
credible.  In regard to the statement of Dr. B, to the effect 
that the veteran had had pain since service, the board finds 
the statement to be of little probative value.  There is no 
indication that Dr. B had personal knowledge of the inservice 
events or that he has reviewed contemporaneous records.  More 
importantly, it is clear that his statement is based upon 
information as related by the veteran.  As noted above, the 
Board finds that the history related by the veteran is 
unreliable and that any medical opinion based upon an 
unreliable history is equally unreliable.  See, Coburn v. 
Nicholson, 19 Vet. App. 427 (2006) (reliance on a veteran's 
statements renders a medical report incredible only if the 
Board rejects the statements of the veteran). 

In view of the above discussion, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a low back 
disability.

	Service Connection for a Visual Disability

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to his 
eyes.  On annual physical examination in August 1966, the 
veteran's visual acuity was 20/20 bilaterally.

A March 1994 treatment report from Neurology Specialists of 
Dallas notes the veteran's history of arachnoiditis.  The 
provider indicated that the veteran had glaucoma and evidence 
of cataracts.  He opined that the etiology of the veteran's 
decreased visual acuity with normal fields might in part be 
related to those circumstances.  He noted that an MRI was 
otherwise nonrevealing.

An April 1994 record from the University of Texas 
Southwestern Medical Center indicates that the veteran had 
noticed problems with his vision in January 1994.  The 
provider noted that the veteran had a history of 
arachnoiditis since 1972, reportedly a complication of 
myelography obtained for lumbar disc disease.  He indicated 
his belief that the veteran had non-arteritic ischemic 
neuropathy.  He noted that the veteran had multiple risk 
factors, including long-standing hypertension and diabetes.  
He also indicated that the history of arachnoiditis was of 
concern and brought to mind the possibility of an 
inflammatory optic neuropathy.  

A June 1994 record indicates a history of non-arteritic 
anterior ischemic optic neuropathy of the right eye.  The 
provider also noted that the veteran had narrow angles, 
inferior altitudinal defect secondary to the anterior 
ischemic optic neuropathy of the right eye, and was status 
post iridotomies.  

The veteran underwent vitrectomy of the left eye in January 
1995.  Massive hemorrhages, edema and macula changes were 
noted.

A January 2003 VA treatment note lists optic neuritis among 
the veteran's current problems.

At his July 2003 hearing, the veteran indicated his belief 
that he had a visual disability as secondary to 
arachnoiditis.

The record establishes that the veteran has suffered from 
problems with his eyes, to include ischemic neuropathy, 
glaucoma, and cataracts.  However, the Board has concluded 
that service connection for a visual disability is not 
warranted.  In this regard the Board notes that the veteran's 
service medical records are silent regarding any diagnosis, 
complaint or abnormal finding pertaining the veteran's visual 
acuity.  In fact, physical examination in 1966 for the Navy 
Reserve revealed visual acuity of 20/20 bilaterally.  The 
first indication of a problem with the veteran's vision dates 
to March 1994, many years after his discharge from service.  
There is no evidence providing any link between the veteran's 
service or any incident thereof, and this disability.  

The Board has considered the veteran's statements that his 
current visual disability is related to an injury incurred in 
service.  However, as a layperson, he is not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The most probative evidence, consisting of the 
veteran's statements for treatment purposes establishes a 
remote post-service onset, rather than an in-service onset.    

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for a visual disability.




ORDER

Entitlement to service connection for the post-surgical 
residuals of bilateral mastectomy is granted.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a visual disability is 
denied.


REMAND

The veteran asserts that he suffers from depression secondary 
to the residuals of bilateral mastectomy.  A January 2003 VA 
treatment note shows a diagnosis of depressive disorder not 
otherwise specified.  On VA examination in August 2003, mood 
disorder due to general medical condition was diagnosed.  In 
light of the Board's grant of service connection for the 
post-surgical residuals of bilateral mastectomy, the veteran 
should be afforded an additional examination to determine 
whether there is an etiological relationship between the 
veteran's depression and the service connected disability.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a VA 
examination to determine the nature, 
extent, and etiology of any currently 
present acquired psychiatric disorder.  
With respect to each currently present 
psychiatric disorder, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) such 
disorder is etiologically related to the 
veteran's in-service psychiatric 
manifestations.

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


